United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bedford Park, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 15-123
Issued: May 1, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On October 15, 2014 appellant timely filed an appeal from an April 18, 2014 decision of
the Office of Workers’ Compensation Programs (OWCP).1 In this decision, OWCP denied her
claim on the grounds that her request for reconsideration was untimely filed and did not show
clear evidence of error in OWCP’s prior merit decision dated May 25, 2010. The Board assigned
Docket No. 15-123.
In a July 25, 2008 decision, OWCP reduced appellant’s entitlement to compensation to
zero based on its determination that her actual wages as a modified city carrier fairly and
reasonably represented her wage-earning capacity.2 In a May 25, 2010 decision, it denied her
claim for recurrence of disability beginning January 20, 2010. By decision dated January 28,
2011, OWCP reversed its July 25, 2008 wage-earning capacity determination on the grounds that
the modified city carrier position constituted odd-lot or make shift work. It advised appellant
1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from April 18, 2014, the date of OWCP’s last decision, was
October 15, 2014. Since using October 22, 2014, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is October 15, 2014, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

In May 1998, OWCP had accepted that appellant, then a 32-year-old regional mail carrier, sustained bilateral
carpal tunnel syndrome due to the performance of her work duties over time.

that, consequently, claims for compensation beginning September 18, 2009 might be payable and
asked her to submit CA-7 forms for any claimed periods of compensation. In CA-7 forms filed
on August 26 and 30, 2011, appellant claimed entitlement to wage-loss compensation covering
the period February 26, 2010 to February 4, 2011.
In a March 10, 2014 letter, appellant referenced a February 10, 2014 informational letter
in which OWCP indicated that her claim for compensation beginning February 26, 2010 was
governed by its May 25, 2010 decision denying a claim for recurrence of disability beginning
January 20, 2010. In its April 18, 2014 decision, OWCP interpreted appellant’s March 10, 2014
letter as an untimely request for reconsideration of its May 25, 2010 decision. It then determined
that appellant had not shown clear evidence of error in the May 25, 2010 decision.
The Board finds that OWCP misinterpreted appellant’s March 10, 2014 letter as an
untimely request for reconsideration of its May 25, 2010 decision. Appellant’s March 10, 2014
letter constituted her attempt to have OWCP address her claim for entitlement to wage-loss
compensation for the period February 26, 2010 to February 4, 2011. She filed this claim after
OWCP reversed its July 25, 2008 wage-earning capacity determination and advised her that she
should file CA-7 forms if she wished to claim wage-loss compensation for any period beginning
September 18, 2009.
Therefore, appellant has a claim for wage-loss compensation for the period February 26,
2010 to February 4, 2011 which has not yet been properly addressed by OWCP. The case is
remanded to OWCP for consideration of this claim, to be followed by the issuance of an
appropriate merit decision on the matter.
IT IS HEREBY ORDERED THAT the April 18, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this order of the Board.

2

Issued: May 1, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

